JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00448-CV

                        LEONARDO QUINTERO, JR., Appellant

                                             V.

    HOUSTON METHODIST HOSPITAL F/K/A THE METHODIST HOSPITAL,
     PATRICIA CHEVEZ-BARRIOS, M.D., MARY SCHWARTZ, M.D., AND
               TMH PHYSICIAN ORGANIZATION, Appellees

   Appeal from the 165th District Court of Harris County. (Tr. Ct. No. 2013-43058).

       This case is an appeal from the final judgment signed by the trial court on May 12,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Leonardo Quintero, Jr., pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered February 26, 2015.
Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Huddle.